Fourth Court of Appeals
                         San Antonio, Texas
                                 June 7, 2019

                             No. 04-18-00360-CR

                          Deandre Jerome DORCH,
                                 Appellant

                                      v.

                            The STATE of Texas,
                                  Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2016CR9222B
              The Honorable Laura Lee Parker, Judge Presiding


                               ORDER
The Appellant’s Motion for Leave to File Post-Submission Brief is hereby GRANTED.

It is so ORDERED on June 7, 2019.

                                                   PER CURIAM


ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court